Court of Appeals
                       Sixth Appellate District of Texas
                                       
                                       
                                   JUDGMENT
                                       
                                       
                                       
Fanscico Javier Davila-Rodriguez, Appellant
No. 06-12-00155-CR	v.
The State of Texas, Appellee

Appeal from the 354th District Court of Hunt County, Texas (Tr. Ct. No. 26,848).  Opinion delivered by Justice Carter, Chief Justice Morriss and Justice Moseley,  participating.


As stated in the Court's opinion of this date, we find that the motion of the appellant to dismiss the appeal should be granted.  Therefore, we dismiss the appeal.
We note that the appellant, Fanscico Javier Davila-Rodriguez, has adequately indicated his inability to pay costs of appeal.  Therefore, we waive payment of costs.

RENDERED DECEMBER 12, 2012
BY ORDER OF THE COURT
JOSH R. MORRISS, III
CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk